DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 15-25, drawn to a process for producing a structured grain.
Group 2, claim(s) 26, drawn to a thermoplastic.
Group 3, claim(s) 27, drawn to a process of producing a visible component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of the process of claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takahashi (JP 2010253714 of record with reference to examnier provided machine translation) in view of Iwano (US 2015/0352754 of record) and Hahm et al. (US 2015/0314488) hereinafter Hahm.
Takahashi teaches:
A process for producing a structured grain on a surface of a thermoplastic having continuous-fiber reinforcement by a textile sheet, the process comprising:
a) heating a mixture of at least one fiber material and at least one thermoplastic to a temperature above a softening point of the at least one thermoplastic ([0035]), where the at least one fiber material comprises continuous fibers and takes the form of a regularly arranged textile sheet ([0021-0022, 0024]),
b) pressing, in a mold, of the mixture heated in a), where a regularly arranged, structured grain has been applied on an internal side of the mold ([0037]),
c) cooling of the mixture pressed in b) to a temperature below the softening point of the at least one thermoplastic, with formation of the structured grain on the surface of the thermoplastic having continuous-fiber reinforcement by the textile sheet ([0038]; Takahashi does not explicitly recite cooling, 
where the structured grain on the internal side of the mold and the textile sheet in the mold have been oriented in relation to each other in b) in a manner such that the regularly arranged textile sheet and the regularly arranged, structured grain on the internal side of the mold are mutually superposed ([0037]),
where the regularly arranged, structured grain is applied onto the internal side of the mold in a manner such that a structured grain is produced on a visible side of the continuous- fiber-reinforced thermoplastic (Fig 2c; [0038]).
Takahashi does not teach cooling in the mold, of the mixture pressed in b) to a temperature below the softening point of the at least one thermoplastic.
In the same field of endeavor regarding composite molding, Iwano teaches cooling and hardening a thermoformed composite in a mold in order to impart grooves the article ([0053]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the forming step as taught by Takahashi with the cooling in the mold as taught by Iwano in order to impart grooves the article.
Takahashi does not teach wherein the structured grain is produced in the mold via etching, laser-structuring, sandblasting, profile milling or erosion, as a result of which the internal side of the mold has a surface with depressions and/or elevations.
In the same field of endeavor regarding molding, teaches etching a substrate with a desired pattern in order to fabricate a mold ([0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Takahashi with the mold etching as taught by Hahm in order to fabricate a mold.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743